Citation Nr: 0606863	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  02-09 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a compensable initial rating for service-
connected bilateral pes planus.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
February 1960.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision by the RO in Manchester, 
New Hampshire, which in pertinent part, granted service 
connection and a noncompensable rating for bilateral pes 
planus, and denied service connection for a right shoulder 
disorder and a low back disorder.

The Board remanded this case in August 2002 to afford the 
veteran a hearing at the RO before an RO hearing officer.  
The hearing was conducted in December 2002 and a transcript 
is of record.

In October 2003 and again in June 2005, the Board again 
remanded the case for further evidentiary development.  The 
case was subsequently returned to the Board.


FINDINGS OF FACT

1.  The evidence shows that bilateral pes planus is no more 
than mild.

2.  A right shoulder disorder is not a disorder of service 
origin or attributable to any incident therein.  

3.  A low back disorder is not a disorder of service origin 
or attributable to any incident therein.  

CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5276 (2005).

2.  A right shoulder disorder, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The June 2002 statement of the case, the December 2002, 
January 2005 and August 2005 supplemental statements of the 
case and, and June 2001, February 2004, October 2004, June 
2005 and July 2005 letters from the RO, gave the veteran 
notice of the evidence necessary to substantiate his claims 
on appeal.  

The evidence development letters dated in June 2001 and 
February 2004 also advised the veteran of what evidence he 
was responsible for providing and what evidence VA would 
undertake to obtain.  The veteran was not explicitly told to 
submit all evidence in his possession.  The August 2005 
supplemental statement of the case, however contained the 
provisions of 38 C.F.R. § 3.159(b), noting that the veteran 
would be advised to submit relevant evidence in his 
possession.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c), and the veteran 
has been afforded necessary examinations.

Factual Background

The veteran's service medical records show that in January 
1959 he presented with complaints of back pain after tripping 
over a curb at the motor pool.  The diagnosis was contusion 
of the lower region of the back.  He was consistently treated 
for bilateral pes planus throughout service.  A January 1960 
report of medical examination, performed for discharge 
purposes, clinically evaluated the veteran's spine and upper 
extremities as normal.  

In July 1985 the veteran underwent a private examination by 
R. H. Bender, M.D.  The veteran reported that he was involved 
in a motor vehicle accident in February 1982 and complained 
of continued left low back pain.  He denied any prior 
difficulty.  The physician indicated that the veteran 
suffered strains of the neck and back but he saw no sign 
suggesting disc involvement.

Private treatment records dated from 1990 to 1993, 
consistently note that the veteran was involved in another a 
motor vehicle accident in December 1986.  As a result of the 
accident, he experienced back pain and was treated by a 
private chiropractor.  Thereafter, in 1990 he sustained 
another injury to his back.  While employed as a cook on 
board a cruise ship, he attempted to step onto the ship which 
began to rock and he fell off the dock, injuring his back and 
neck.  Diagnoses included chronic traumatic lumbar 
sprain/strain, lumbar radiculopathy, intervertebral disc 
herniation, lumbar myalgia and myositis, and herniated 
nucleus pulposus. 

VA outpatient treatment records dated from 2001 to 2004 
reflect minimal treatment for back pain and were negative for 
any complaints or treatment pertaining to a right shoulder 
disorder.
 
The veteran was afforded a VA examination in January 2002.  
When questioned about his foot disorder he noted that he had 
bilateral pain in his feet at all times and there was some 
weakness and stiffness but no swelling, heat or redness.  He 
experienced fatigability and a lack of endurance.  At rest he 
had no pain but when walking or standing he experienced pain.  
Flare-ups occurred twice a week and would last for a day, 
subsequently causing some functional impairment.  He denied 
the use of shoe inserts or braces.    

In regards to his back, he walked with a cane and had signs 
of an L5 disc abnormality with radiculopathy in his right 
lower extremity.  The examiner noted difficulty maneuvering 
on and off the examination table due to back pain.  

Examination of his feet revealed definite bilateral pes 
planus with the talus pushed forward.  There was no pronation 
present nor any callosities.  No painful motion was 
exhibited.  His gait was grossly abnormal and he walked with 
a cane.  Hallux valgus was not noted.  On standing, there was 
definite valgus, approximately 5 degrees, in the relationship 
of the Achilles tendon to the calcaneus bilaterally.  There 
was no edema present.  

The diagnoses were bilateral pes planus and L5 radiculopathy 
with weakness of dorsiflexion of the right ankle and right 
great toe and diminished tactile sensation.  The examiner 
noted that the veteran's L5 radiculopathy was unrelated to 
bilateral pes planus.  An X-ray study of the veteran's feet, 
ordered in conjunction with the above examination, showed pes 
planus and bilateral calcaneal spurs.  

The veteran presented at the VA pain management clinic in 
January 2002.  He reported that in 1956 he was inspecting a 5 
ton truck and fell off it hitting his left foot on the 
bumper.  He also reported accidents in which he suffered 
injuries to his back in 1966, 1985 and 1990.  He stated that 
the worse pain was in his left lower back and he experienced 
frequent swelling.  The pain radiated to the buttocks, 
posterior legs and feet.  The pertinent diagnostic impression 
was degenerative joint disease of the back with degenerative 
disc disease at L5-S1 which was noted on January 2002 X-ray 
studies of the lumbar spine.  

During the December 2002 hearing the veteran testified that 
he injured both his back and shoulder when he feel off a 5 
ton truck in service.  

During an October 2004 VA examination, the veteran reported 
pain and stiffness in his right shoulder, diffuse low back 
pain without dermatomal distribution, and numbness in his 
feet.  The diagnoses were chronic tendonitis of the right 
shoulder and degenerative disc disease of the lumbar spine 
with L4-L5 disc bulge and osteoarthritis in the lumbar spine.  

The examiner noted that there was no indication in the 
veteran's service medical records that he fell off a truck 
and injured his shoulder or back.  Additionally, the examiner 
noted that a 1992 worker's compensation claim showed that the 
veteran reported an injury to his back and right shoulder as 
a result of his fall in 1990.  He found that none of the 
veteran's previous reported injuries were permanent and his 
reported marked limitation of activities did not involve 
doing things which would lead to repetitive use or flare ups.  

An October 2004 VA X-ray study revealed a normal right 
shoulder.  

During a July 2005 VA examination, it was noted that the 
veteran's lower extremities were "good" and he had 
symmetrical reflexes at the level of both knees and ankles.  
No swelling was noted in his lower legs, ankles or feet.  No 
pain was present on manipulation of his feet.  No significant 
calluses, ulcerations or areas of redness in the feet were 
noted.  Range of motion of both ankles was normal and was not 
painful.  Both inversion and eversion were "adequate."  

There was no significant Achilles tendon malalignment.  He 
had a mild degree of pes planus with mild hindfoot pronation, 
without forefoot varus or valgus.  There was no indication of 
hallux valgus on either foot and no flare-ups were reported.  
The diagnosis was mild pes planus without forefoot valgus or 
varus and without significant heel cord malalignment.  



Laws and Regulations

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).   However, the Board will consider 
only those factors contained in the rating criteria.  See 
Massy v. Brown, 7 Vet. App. 204, 208 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).

For disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
In applying these regulations VA should obtain examinations 
in which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry is not to be limited 
to muscles or nerves.  These determinations are, if feasible, 
to be expressed in terms of the degree of additional range-
of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The veteran has appealed the RO decision assigning an initial 
noncompensable evaluation for bilateral pes planus.  In the 
case of an original rating the Board must consider whether a 
compensable rating is warranted for any period since the 
effective date of service connection.  It must be determined 
whether the case warrants the assignment of separate ratings 
for the disability for separate periods of time, based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 5276 pertaining to acquired flat foot 
provides a 50 percent rating (30 percent if unilateral) when 
the disability is pronounced with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances; 
30 percent rating (20 percent if unilateral) if the disorder 
is severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  A 10 percent rating applies if the disorder is 
moderate, with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendo Achillis, pain on 
manipulation and use of the feet, bilateral or unilateral.  
The disorder is noncompensable if mild, with symptoms 
relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a 
(2005).

The most recent examination shows that the veteran does not 
have any of the symptoms listed under the criteria for 
compensable ratings under Diagnostic Code 5276.  The examiner 
specifically found "no significant Achilles tendon 
malalignment" and no "significant pain on manipulation."  
The use of the term "significant" arguably left the door 
open for an argument that there was some insignificant 
Achilles tendon malalignment and pain on manipulation.  The 
examiner, however, made clear that his use of this qualifier 
was meant to indicate that the symptom was not present.  In 
this regard the examiner also reported "no significant" 
calluses, and wrote later that "as noted [earlier] there are 
no calluses or other abnormalities of the forefoot."

The examiner's conclusion that the disability was mild, 
further weighs against a compensable evaluation.

Earlier examinations and treatment records also fail to 
document any of the symptoms necessary for a compensable 
evaluation under Diagnostic Code 5276.

It does not appear that Diagnostic Code 5276 is based on 
limitation of motion, and the provisions of 38 C.F.R. 
§§ 4.40, 4.45 are, therefore, not applicable.    Johnson v. 
Brown, 9 Vet. App. 7 (1996) (if the diagnostic code is not 
based on limitation of motion, the schedular rating criteria 
incorporate all of the functional limitations).  The most 
recent VA examiner found essentially no additional disability 
due to the factors listed in those regulations.

For the reasons shown above, the Board finds that the 
evidence shows that the bilateral pes planus is no more than 
mild, and that the criteria for a compensable rating have not 
been met or approximated since the effective date of service 
connection.  Fenderson, 12 Vet. App. at 126-27; 38 C.F.R. 
§§ 4.7, 4.21 (2005).  The preponderance of the evidence is, 
therefore, against the appeal to establish entitlement to a 
compensable rating for bilateral pes planus.

Law and Regulations
Service Connection

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2005).  

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Entitlement to Service Connection for a Right Shoulder 
Disorder and a Low Back Disorder 

The post-service evidence shows treatment for degenerative 
disc disease of the lumbar spine with L4-L5 disc bulge and 
osteoarthritis in the lumbar spine and chronic tendonitis of 
the right shoulder.  These records provide competent evidence 
of current disabilities.  

Additionally, there is also competent evidence of in-service 
incurrence of an injury.   The veteran is competent to 
report, as he did, that he experienced a low back and right 
shoulder injury during active service.  The veteran's service 
medical records also reflect a contusion of the lower region 
of the back.

The remaining question is whether there is a link between the 
in-service injuries and a current disease or injury.  

As indicated above, the October 2004 VA examiner essentially 
ruled out a link between a right shoulder disorder and a low 
back disorder and the veteran's service, and there is no 
other competent opinion linking a current back or right 
shoulder disability to service.

The veteran's back claim is further weakened by the fact that 
the evidence shows the first time he complained of back pain 
was following a motor vehicle accident in 1985.  This is 
approximately 25 years after service.  This long interval of 
time, coupled with the fact that the veteran himself noted at 
the time of his 1985 examination, that he had no prior back 
problem, seems to weigh against the veteran's claim of 
service connection for a low back disorder. 

The absence of any contemporaneous evidence of a shoulder 
disability during service or for many years thereafter also 
weighs against the claim.

The Board acknowledges the veteran's contention that he 
suffers from right shoulder and low back disorders that are 
due to injuries in service.  While the veteran is competent 
to report the injuries and current symptoms, as well as a 
continuity of symptomatology, he is not competent to express 
a medical opinion that the in-service injuries caused a 
current disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

The preponderance of the evidence is, thus, against the claim 
for service connection for a right shoulder disorder and a 
low back disorder.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable initial rating for service-
connected bilateral pes planus is denied.

Entitlement to service connection for a right shoulder 
disorder is denied.

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


